Citation Nr: 0927754	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  02-14 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether the character of the appellant's discharge is a bar 
to the receipt of benefits administered by the Department of 
Veterans Affairs (VA), except health care benefits authorized 
by Chapter 17, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The appellant had active duty service from July 1984 to 
October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 administrative decision 
of the Newark, New Jersey Regional Office (RO) of the 
Department of Veterans Affairs (VA), which determined that 
the conditions of the appellant's discharge prohibited 
payment of VA benefits.  The RO's determination was upheld in 
a January 2007 Board decision.

The Board's January 2007 decision was appealed to the United 
States Court of Appeals for Veterans Claims (Court).  A 
January 2009 Memorandum Decision vacated and remanded the 
Board's January 2007 decision, finding that the Board's 
stated reasons and bases were inadequate for an informed 
review.

The appellant testified before the undersigned Acting 
Veterans Law Judge at a February 2003 Travel Board hearing.  
A copy of the transcript has been associated with the claims 
file.

Robert V. Chisholm was appointed the appellant's 
representative in April 2009.  In a May 2009 letter, a 
request for a videoconference hearing was made.  The Board 
notes that a claimant is entitled to a hearing upon request. 
38 C.F.R. § 20.700 (2008).  As a hearing on the instant issue 
was held in February 2003, the appellant is not entitled to a 
second hearing.



FINDINGS OF FACT

1.  All relevant evidence for a fair and equitable 
disposition of this issue on appeal has been obtained.

2.  During the appellant's sole enlistment he received a non-
judicial punishment (NJP) under the Uniform Code of Military 
Justice (UCMJ) Article 112 for wrongful use or possession of 
controlled substances, as well as counseling for performance 
issues on at least three occasions.

3.  Appellant was discharged in October 1989 under other than 
honorable conditions due to misconduct, to include drug abuse 
or drug use.

4.  The appellant's conduct constituted willful and 
persistent misconduct; his offenses were not minor and were 
not offset by service that was otherwise honest, faithful and 
meritorious.

5.  There is no evidence on file and no argument by the 
appellant that he was insane, as defined by VA, at the time 
of any of the offenses for which he was punished and which 
constitute willful and persistent misconduct in this appeal.

6.  The appellant was denied an upgrade of his discharge 
characterization by the Naval Council of Personnel Boards in 
July 1996 and the Navy Discharge Review Board (NDRB) in 
February 2003.


CONCLUSION OF LAW

The appellant's discharge from his sole enlistment was issued 
under dishonorable conditions and bars him from receiving VA 
benefits, except health care, based upon the period of 
service for which it was issued.  38 U.S.C.A. §§ 101(2), 
1131, 5303 (West 2002); 38 U.S.C.A. §§ 3.12, 3.354 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Statutes and Regulations

In general, the Veterans Claims Assistance Act of 2000 (VCAA) 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and the representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  However, 
the VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).

The appellant is seeking to be declared eligible for VA 
benefits.  When a person is seeking VA benefits, it first 
must be shown that the service member, upon whose service 
such benefits are predicated, has attained the status of 
veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  "The 
term veteran means a person who served in the active 
military, naval or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  
38 U.S.C.A. § 101(2).  

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and 
regulatory bars listed in 38 C.F.R. § 3.12(d).  38 C.F.R. § 
3.12(d) provides that a discharge or release because of an 
offense involving moral turpitude (this includes, generally, 
conviction of a felony) is considered to have been issued 
under dishonorable conditions.  A discharge or release from 
service under one of the conditions specified in 38 C.F.R. § 
3.12 is a bar to the payment of benefits unless it is found 
that the person was insane at the time of committing the 
offense.  38 C.F.R. § 3.12(b).  

Benefits are not payable where the claimant was discharged or 
released by reason of the sentence of a general court-
martial.  38 C.F.R. § 3.12(c)(2); see also 38 U.S.C.A. § 
5303.  A discharge from military service because of willful 
and persistent misconduct, including a discharge under other 
than honorable conditions, is considered to have been issued 
under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  A 
discharge because of a minor offense will not be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful, and meritorious.  38 C.F.R. § 3.12(d)(4).

A discharge or release under other than honorable conditions 
will not constitute a bar to benefits if the individual was 
insane at the time of the offenses causing the discharge.  38 
U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Specifically, 
pursuant to 38 U.S.C.A. § 5303(b), "if it is established to 
the satisfaction of the Secretary that, at the time of the 
commission of an offense leading to a person's court-martial, 
discharge or resignation, that person was insane, such person 
shall not be precluded from benefits under laws administered 
by the Secretary based upon the period of service from which 
such person was separated."  38 U.S.C.A. § 5303(b).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides. 3 8 C.F.R. § 3.354(a). See also VAOPGCPREC 
20-97 (holding that the term "constitutionally 
psychopathetic" was synonymous with psychopathetic 
personality (antisocial personality disorder).  Consulting 
various well-accepted legal authority, VA General Counsel has 
noted that the term insanity was more or less synonymous with 
"psychosis."  VAOPGCPREC 20-97.
When a rating agency is concerned with determining whether a 
veteran was insane at the time he committed an offense 
leading to his court-martial, discharge or resignation, it 
will base its decision on all the evidence procurable 
relating to the period involved, and apply the definition in 
38 C.F.R. § 3.354(a).  38 C.F.R. § 3.354(b).

Factual Background

An April 1984 entrance examination was negative for any 
relevant abnormalities.  Appellant admitted using marijuana 
at age 14 in his April 1984 Report of Medical History form 
but denied the use of any other drugs.

The appellant was briefed on the Navy's drug and alcohol 
abuse policy and the Navy's urinalysis screening program in 
July 1984.

A citation for "superior performance of his duties while 
serving as Staff Radioman" on the USS Conolly and USS 
Saratoga while deployed from June 1987 to November 1987 was 
awarded to appellant.  He was noted to have "consistently 
performed his demanding duties in an exemplary and highly 
professional manner and always achieved outstanding results 
in every undertaking."  He was promoted to the rank of 
"RM3" in September 1987.

A December 1987 Letter of Commendation memorandum from the 
Commanding Officer of the USS Hawes offered the appellant 
"sincerest congratulations and appreciation for outstanding 
performance during an extremely demanding" deployment.  It 
appears that this letter accompanied the previous citation.

An undated counseling report indicates that the appellant had 
been counseled regarding his performance as he reported back 
late from his lunch break for the third time.  Appellant's 
rank is listed as "RM3" suggesting that these counseling 
sessions occurred after September 1987.

Service personnel records include an Enlisted Personnel 
Record which noted overall evaluations of between 3.4 and 3.8 
between January 1985 and November 1987 with a final overall 
performance average of 3.60 noted in October 1989.

A May 1989 service narrative summary indicates that the 
appellant had been diagnosed with HIV in May 1988.

The appellant's urine tested positive for cocaine in May 
1989.  He received non-judicial punishment (NJP) in June 1989 
under UCMJ (Uniform Code of Military Justice) Article 112A 
for wrongful use or possession of controlled substances.  As 
a result, he was restricted to the naval base for 45 days, 
forfeited $425.00 of pay for two months, and was reduced to 
the next inferior pay grade.

Service administrative documents show that in June 1989 the 
appellant was informed that he was being considered for an 
administrative discharge by reason of misconduct due to drug 
abuse as evidenced by his non-judicial punishment dated in 
June 1989 which indicated that he wrongfully used cocaine. 
The appellant is shown to have had an opportunity to consult 
with counsel.  A June 1989 Report of Administrative Discharge 
Board found that the appellant had committed misconduct due 
to drug abuse as evidenced by "NJP for wrongful use of 
cocaine."  The Discharge Board recommended that the 
appellant by discharged by reason of misconduct and that 
discharge by "Other Than Honorable" in designation.  Both 
of these decisions were unanimous.  An August 1989 Department 
of the Navy document shows that the appellant was found to 
have committed misconduct due to drug abuse, evidenced by 
non-judicial punishment for wrongful use of cocaine.  
Appellant's DD-214 indicates that he was discharged under 
other than honorable conditions due to misconduct, to include 
drug abuse or drug use.  He was also not recommended for 
reenlistment.

The appellant admitted in a July 1989 service treatment note 
that he had smoked cocaine the previous night and on one 
previous occasion in August 1988.

An October 1989 discharge examination was negative for any 
relevant abnormalities.  The appellant's Enlisted Personnel 
Record indicates that his final overall performance average 
was 3.60 at discharge.

The appellant sought to re-characterize his discharge to 
general/under honorable conditions in July 1996 and in 
February 2003.  A July 1996 Naval Council of Personnel Boards 
decision declined to re-characterize the appellant's service.  
A March 2003 Navel Discharge Review Board (NDRB) found that 
there was no impropriety or inequity in the characterization 
of the appellant's service at the time of issue, and also 
declined to re-characterize his service.

The appellant reported using drugs, including crack and 
marijuana, since he diagnosed with HIV in 1988 in a December 
1993 private psychiatry treatment note.

A September 1994 Comprehensive Alcoholism Treatment Program 
in-take form reflects the appellant's reports of intravenous 
and insufflation (snorting or sniffing) cocaine use in 1988.  
He also reported using cocaine once every two weeks since 
1989.

A December 1994 private examination report reflects the 
appellant's reports of being a "drug user" for three months 
following his HIV diagnosis.  He denied using intravenous 
drugs and admitted using crack cocaine.  A second examination 
report indicates that appellant began using drugs, including 
crack and cocaine, and alcohol when he was 22 years old.

In an August 1999 Comprehensive Alcoholism Treatment Program 
Psych/Social Evaluation, the appellant reported first using 
cocaine at age 14 due to "peer pressure."  He also reported 
that he was 22 years old when he started using cocaine, and 
that he spent $373.00 every two weeks on the drug in a 
November 1999 Mental Status/Assessment Form.

The appellant reported that he depressed following his HIV 
diagnosis while in service and that he attempted to hide this 
diagnosis from "everybody" in a June 2001 VA examination.  
His increasing depression resulted in his use of "drugs, like 
cocaine and alcohol."  He reported a history of cocaine and 
alcohol abuse and that he uses 20 dollars worth of cocaine 
and drinks three 32-ounce cans of beer "whenever he has the 
money."

A RO hearing was conducted in October 2001.  The appellant 
testified that outside of trying a "joint" in the tenth 
grade, he did not have a history of drug or alcohol abuse 
prior to service.  He testified that he did something 
"stupid" one night in early 1989 and "self-medicated" 
himself after learning of his HIV infection.  He 
characterized his service performance as "good, above 
average" and that he did not have any disciplinary actions 
against him other than the discharge at issue here.

At his February 2003 Travel Board hearing, the appellant 
testified that he was first diagnosed with HIV in May 1988, 
approximately three months before he was scheduled to be 
discharged from the Navy.  He testified that he decided to 
re-enlist in the Navy rather than obtaining a medical 
discharge and that he was transferred to Portsmouth Naval 
Hospital following his diagnosis.  This change afforded him a 
new chain of command, and that it was likely that only his 
executive officer new of his HIV status.  He testified that 
his drug urinalysis results were "positive" in "1989" and 
that he should have been offered drug counseling rather than 
dishonorably discharged.  The appellant also argued against 
the military's purported policy of "condoning" alcohol 
abuse and essentially punishing drug abuse.

Analysis

The appellant argues that his admitted use of cocaine while 
serving in the Navy is insufficient to constitute willful and 
persistent misconduct.  In addition, he argues that his 
service was otherwise honest, faithful and meritorious 
sufficient to qualify for VA benefits.

Although appellant contemporaneously admitted to using 
cocaine twice during his service, his post-service treatment 
records suggest that this statement is not credible.  He 
reported using cocaine every two weeks since 1989 in 
September 1994 and in December 1994 he reported that he began 
using cocaine and crack in 1987, when he was 22 years old.  
In November 1999, he reported spending $373.00 every two 
weeks on the cocaine and that he began using the drug in 1987 
when he was 22 years old.  These statements were made by the 
appellant for the purpose of obtaining substance abuse 
treatment.  The Board finds these statements as to his 
history of drug use while in service to be credible and more 
probative than the contemporaneous statements made by 
appellant during his proceedings before the Discharge Board.

In light of these consistent post-service statements made for 
the purposes of treatment and the in-service admission of 
cocaine use, the Board finds that the aggregate of the 
offenses committed by the appellant constitutes willful and 
persistent misconduct which is not consistent with the 
honest, faithful and meritorious service for which veterans' 
benefits are granted. Although the Board recognizes that the 
appellant had honorable service prior to approximately 1988, 
to include receiving awards and recognition for good conduct, 
the evidence uncontrovertibly shows a change in his behavior 
beginning in 1988.  He received NJP for cocaine use and was 
subsequently discharged for misconduct for wrongful use of 
cocaine.  An undated counseling report indicates that the 
appellant had been counseled for lateness on at least three 
occasions after September 1987.  Appellant does not argue, 
nor does the evidentiary record suggest, that he suffered 
from a psychiatric disability or was insane at the time of 
these offenses. 

Appellant's actions cannot reasonably be described falling 
within the exception for a "discharge because of a minor 
offense" as provided by 38 C.F.R. § 3.12(d)(4).  In regard to 
the minor-offense exception noted above, the Court in 
Stringham v. Brown, 8 Vet. App. 445, 448 (1995), determined 
that "offenses that would interfere with [the] appellant's 
military duties, indeed preclude their performance...could 
not constitute a minor offense."  As such, the Board finds in 
this case that the appellant's misconduct due to drug abuse, 
namely cocaine, is the type of offense that would interfere 
with his military duties, and indeed preclude his 
performance. These offenses cannot constitute a minor 
offense.  Id.; see also Cropper v. Brown, 6 Vet. App. 450, 
452-453 (1994).  

Therefore, the Board finds no basis upon which to deem the 
appellant's offenses minor or to otherwise find that such did 
not amount to willful and persistent misconduct. Thus, his 
discharge must be considered as having been under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(4).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER


The character of the appellant's discharge from service 
constitutes a bar to the payment of VA compensation benefits, 
and the appeal is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


